Citation Nr: 9916904	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  98-06 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disability, 
claimed secondary to service-connected bilateral plantar 
warts.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from January 1972 to October 
1974.  A hearing was held in April 1999 by video 
teleconferencing before Jeff Martin, who is a member of the 
Board and was designated by the chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of July 1997.  Although the RO has styled the issue as "new 
and material evidence to reopen the claim" for entitlement 
to service connection for a back disability, secondary to 
plantar warts, the July 1997 rating decision was not final 
when the notice of disagreement was received in February 
1998.  After the initial denial of service connection for a 
back disability in July 1997, additional evidence was 
received, described as "supporting evidence in behalf of the 
claim."  Nevertheless, the RO denied the claim on the basis 
that no new and material evidence had been received, and so 
informed the veteran in January 1998.  The notice of 
disagreement received in February 1998 referred to the 
"recent" decision to deny service connection.  This 
document did not state "most recent," refer to new and 
material evidence, or otherwise specifically identify an 
intent to appeal the January 1998 determination.  Moreover, 
the December 1997 document indicated the evidence was in 
support of an ongoing claim.  All reasonable doubt is to be 
resolved in the veteran's favor, and since it is distinctly 
to the veteran's advantage to have his case reviewed on the 
merits, the notice of disagreement received in February 1998 
should be construed as applying to the July 1997 rating 
decision.   


REMAND

The veteran contends that he has a low back disability which 
was caused or aggravated as a result of his service-connected 
plantar warts.  He asserts that while doing yard work, he 
stepped on a rock, which, due to the severe pain of his 
plantar warts, caused him to slip or twist his back, 
resulting in a herniated L5-S1 disc.  The evidence in support 
of his claim includes a statement from S. Peavy, D.C., dated 
in September 1996, who stated that the veteran stepped on a 
rock in July 1996, and in trying to relieve the pressure and 
pain of his plantar wart, he slipped, injuring his low back.  
Thus, the appellant has presented a well-grounded claim, and, 
therefore, the Department of Veterans Affairs has a statutory 
obligation to assist him in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991); see Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).

At his hearing before the undersigned in April 1999, the 
veteran testified that he had been found disabled by the 
Social Security Administration (SSA) as a result of that 
injury.  The duty to assist includes obtaining SSA records, 
where relevant.  See Holoway v. Brown, 4 Vet.App. 454 (1993).  
Although at his hearing, he stated that he thought SSA would 
have the same records as VA had, we note that, according to a 
May 1997 evaluation report from R. Morawetz, M.D., the 
veteran was still employed at that time, and most of the 
evidence of record is dated prior to that time.  
Consequently, we believe that there may be additional, 
relevant records available through SSA.    

In addition, there are several puzzling aspects of this claim 
that must be clarified prior to a decision in this case.  For 
example, regarding the actual circumstances of the injury, 
some evidence indicates that he fell down, thereby injuring 
his back, while elsewhere it is suggested that he slipped and 
twisted his back.  Further, the veteran stated that he was 
mowing the lawn at the time of the injury, while the 
eyewitness statement indicated that he was raking rubbish and 
grass.  To resolve these apparent discrepancies, we believe 
that the actual treatment records most contemporaneous to the 
injury, which would contain the freshest recollections, 
should be obtained from the treatment providers.  Also, in 
examining the records of Dr. Coffey, we note that a record 
dated July 22, 1996, appears to have been altered; in order 
to ensure the credibility of these records, copies of the 
original records should be obtained from the office of Dr. 
Coffey.  

Further, the scope of the service-connected disability, and 
its relationship to the back injury, if any, must be 
clarified.  In this regard, the veteran is service-connected 
for plantar warts of both feet.  However, he is not service-
connected for calluses of the feet; a January 1994 rating 
decision denied service connection for calluses of the feet, 
and the veteran did not appeal that decision.  The evidence 
is unclear as to whether the veteran has plantar warts, 
calluses, both, or other disorders entirely.  For example, a 
VA examination in September 1995 diagnosed plantar calluses, 
while other evidence shows a diagnosis of intractable plantar 
keratoses; some VA outpatient treatment records refer to 
complaints of painful calluses, and show a diagnosis of 
hyperkeratoses.  Other medical evidence is also unclear, 
including the evidence positing a connection to the back 
injury.  For instance, a December 1997 examination report 
from O. Culver, M.D., attributed the back injury to pes 
planus and resultant calluses, while Dr. Peavy indicated the 
pain from plantar warts was the cause of the injury.  
Consequently, the veteran must be examined to clarify with 
some degree of precision the character of any disability 
associated with his feet.  

In addition, upon remand the appellant should be given the 
opportunity to add any recent lay or medical evidence to the 
record.  See 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1996); Quarles v. Derwinski, 3 Vet. App. 129 
(1992).  Finally, the RO is advised that the Court has found 
that a remand "confers on the veteran or other claimant, as 
a matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet.App. 268 (1998).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  After securing appropriate 
authorizations, the RO should obtain clear 
copies of the actual treatment records, 
including histories provided at that time, 
of the veteran's treatment by S. Peavy, 
D.C., and D. Coffey, D.O., following a 
back injury which occurred on July 17, 
1996.    

2.   The RO should obtain all records 
compiled in conjunction with the Social 
Security Administration's award of 
disability benefits to the veteran, to 
include, but not limited to, the award 
decision and all medical records 
considered pursuant thereto, directly from 
that organization.  These records should 
then be associated with the veteran's 
claims folder.

3.  The RO should notify the appellant 
that he may submit additional evidence and 
argument in support of his claim. 

4.  After allowing a reasonable time for 
the above requested evidence to be 
received, the veteran should be scheduled 
for a VA examination to determine the 
correct diagnosis(es) for any and all 
disabilities of the feet.  If 
hyperkeratoses or intractable plantar 
keratoses are diagnosed, the examiner 
should provide an explanation as to 
whether any such disorders are due to, or 
a manifestation of, service-connected 
plantar warts.  In addition, if more than 
one disability is diagnosed, the location 
and manifestations of each should be 
described in detail.  The claims file, and 
a copy of this Remand, must be provided to 
and reviewed by the examiner prior to the 
examination.  

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete or 
inadequate, appropriate corrective action 
should be taken.  See Stegall, supra. 

6.  Thereafter, the RO should review the 
veteran's claim on the merits, and, if the 
decision is adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
discusses the merits of the case, without 
regard to finality or new and material 
evidence.

After completion of the requested development, the veteran and 
his representative should be afforded an opportunity to 
respond.  Thereafter, the case should be returned to the Board 
for appellate consideration, if otherwise in order.  While 
regretting the delay involved in remanding this case, it is 
felt that to proceed with a decision on the merits at this 
time would not withstand Court scrutiny.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


